Title: From Benjamin Franklin to William Lee, 17 June 1779
From: Franklin, Benjamin
To: Lee, William


Sir
Passy, June 17. 1779
I made the Application you desired to the Ministry for the State of Virginia and it is still under Consideration. But it being known that the contract made for the Same things with D’Acosta & Co. has been executed by them, and the greatest part already sent over on their own Account, as you refused to take them, I know not how I can well urge a Compliance with your particular request. I have however, lately repeated the Demand for such a supply to be sent to the Congress, who may furnish Virginia with it if still wanted or dispose of it otherwise where the general Good shall most require it, and I hope I shall succed tho the great Affairs now on the tapis here, may occasion some present Delay. I have the honour to be with much respect, Your most obedient and most humble servant.
Honble. Wam. Lee Esq.
